Filing Date: 6/14/2019
Priority Date: 9/17/2015 (US 14/856,707)
12/18/2014 (Italy TO02014A001068) 
Applicant(s): Pagani et al.
Examiner: Marcos D. Pizarro
DETAILED ACTION
This Office action responds to the application filed on 6/14/2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  is incorrect, any correction of the statutory basis for a rejection as subject to pre-AIA  instead, will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Species Restriction
This application contains the following patentably distinct species:
Species 1, reading on figures 1 and 2

Species 2, reading on figure 2 and par. 0059 of the specification

Species 3, reading on figure 4

Species 4, reading on figure 5

Species 5, reading on figures 6 and 7

Species 6, reading on figures 6 and 7 and par. 0064/ll.17-19 of the specification

Species 7, reading on figures 6 and 7 and par. 0068 of the specification

Species 8, reading on figures 6 and 7 and par. 0069 of the specification

Species 9, reading on figures 6 and 7 and par. 0070 of the specification

Species 10, reading on figure 8

Species 11, reading on figures 9 and 10

Species 12, reading on figures 11 and 12

Species 13, reading on par.0076/ll.3-6 of the specification

Species 14, reading par.0077/l.5 of the specification

Species 15, reading on par.0079/ll.4-7 of the specification

Species 16, reading on figure 14

Species 17, reading on figure 14 and par.0086/ll.7-8 of the specification

Species 18, reading on figure 16

Species 19, reading on figure 17

Species 8, reading on figures 6 and 7 and par. 0069 of the specification

Species 20, reading on figures 18 and 20

Species 21, reading on figure 18 and par.0097/ll.10-12

Species 22, reading on figure 21

Species 23, reading on figure 22
Species 24, reading on figure 22 and par.0109


Applicant is required under 35 U.S.C. 121 to elect a single disclosed species, or a single grouping of patentably indistinct species, for prosecution on the merits to which the claims shall be restricted if no generic claim is finally held to be allowable. Currently, no claim appears to be generic to all species.
There is a search and/or examination burden for the patentably distinct species as set forth above because at least the following reasons apply: Due to their mutually exclusive characteristics, the species require different fields of search (e.g., employing different search queries), and the prior art applicable to one species would not likely be applicable to the other species.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered nonresponsive unless accompanied by an election.

Should applicant traverse on the ground that the species, from which election is required, are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing them to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other species.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species that depend from or otherwise require all the limitations of an allowable generic claim as provided by 37 CFR 1.141.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that 
Conclusion
Papers related to this application may be submitted directly to Art Unit 2814 by facsimile transmission.  Papers should be faxed to Art Unit 2814 via the Art Unit 2814 Fax Center.  The faxing of such papers must conform to the notice published in the Official Gazette, 1096 OG 30 (15 November 1989).  The Art Unit 2814 Fax Center number is (571) 273-8300.  The Art Unit 2814 Fax Center is to be used only for papers related to Art Unit 2814 applications.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Marcos D. Pizarro at (571) 272-1716 and between the hours of 9:00 AM to 7:00 PM (Eastern Standard Time) Monday through Thursday or by e-mail via Marcos.Pizarro@uspto.gov.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Wael Fahmy, can be reached on (571) 272-1705.
Any inquiry of a general nature or relating to the status of this application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either private PAIR or public PAIR.   Status information for unpublished applications is available through private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a 

/Marcos D. Pizarro/
Primary Examiner, Art Unit 2814
							
MDP/mdp
May 12, 2021